Case 9:20-cv-00077-DWM Document 35 Filed 01/04/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION
ELIZABETH KAPARICH, CV 20—77-M—DWM
Plaintiff,

VS. ORDER

ETHICON, INC. and JOHNSON &
JOHNSON,

Defendant.

 

 

Plaintiff Elizabeth Kaparich moves for the admission of Allison Whitten to
practice before this Court in this case with Ben Sather to act as local counsel. Ms.
Whitten’s application appears to be in order.

Accordingly, IT IS ORDERED that Plaintiff's motion to admit Allison
Whitten pro hac vice (Doc. 34) is GRANTED GRANTED on the condition that
pro hac counsel shall do his or her own work. This means that pro hac counsel
must do his or her own writing; sign his or her own pleadings, motions, and briefs;
and appear and participate personally. Counsel shall take steps to register in the
Court’s electronic filing system (“CM-ECF”). Further information is available on

the Court’s website, www.mtd.uscourts.gov, or from the Clerk’s Office.
Case 9:20-cv-00077-DWM Document 35 Filed 01/04/21 Page 2 of 2

IT IS FURTHER ORDERED that this Order is subject to withdrawal unless
pro hac counsel, within fifteen (15) days of the date of this Order, files a notice
acknowledging counsel’s admission under the terms set forth above. In that notice,
counsel shall also designate a single attorney with the authority to make any and all
decisions related to the administration of this case as the primary point of contact
for the opposing party.

fi
DATED this 4 day of January, 2021.

4.
A /

Donald W. Mblloy, District Judge
United States [istrict Court

\

\

     

 
 
